DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     ROBERT JAMES HOSIER,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D20-2705

                             [June 17, 2021]

   Appeal of order denying 3.801 motion from the Circuit Court for the
Nineteenth Judicial Circuit, Okeechobee County; Michael C. Heisey,
Judge; L.T. Case Nos. 472004CF000813A and 472005CF000431A.

  Robert James Hosier, Daytona Beach, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CONNER, KLINGENSMITH and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.